DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 01/02/2019 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2019 has been considered by the examiner. 

Drawings
The drawings filed on 01/02/2019 have been accepted. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
7.30.05) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is:  “chaincode” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim limitation “chaincode” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed function of each module. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding claim 1, claim recites “the memory device” in line 11. There is insufficient antecedent basis for this limitation in the claim because there are multiple “a memory device” prior. Therefore it’s not clear which memory device “the memory device” refers to. 
Regarding claim 1, claim recites “the local dataset” in line 12. There is insufficient antecedent basis for this limitation in the claim because there are multiple “a local dataset” prior. Therefore it’s not clear which local dataset “the local dataset” refers to.
Claim 2-7 are rejected for carrying the same deficiencies of claim 1 as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1, 6-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US20180018590, hereinafter Szeto) in view of Collins (US20180218779). 
Regarding claim 1, 8 and 15, Szeto teaches a system for decentralized privacy-preserving clinical data evaluation (Szeto: Para. 0017: the present techniques utilize a distributed data structure that preserves privacy rights while also retaining learnability; Para. 0029: the disclosed techniques provide many advantageous technical effects including construction of communication channels among computing devices over a network to exchange machine learning data while respecting data privacy of the underlying raw data), comprising: a plurality of sites of a decentralized private network, the plurality of sites being associated with respective medical entities, wherein each of the plurality of sites (Szeto: Para. 0042: The entities can include hospital 120A, clinic 120B, through laboratory 120N (collectively referred to as entities 120))  includes: a local database maintaining a local dataset including a partition of a clinical dataset (Szeto: Para. 0042: Each of entity 120 has access to its own local private data 122A through 122N (collectively referred to as private data 122), possibly stored on a local storage facility (e.g., a RAID system, a file server, a NAS, a SAN, a network accessible storage device, a storage area network device, a local computer readable memory, a hard disk drive, an optical storage device, a tape drive, a tape library, a solid state disk, etc.)… Each of private data server 124 has access to its own local private data 122 and has at least one of modeling engine 126); communicate with the decentralized private network (Szeto: Para. 0046: proxy data may be considered as a transformation of raw data into data of a different form that retains the characteristics of the raw data; Para. 0047: New data may be identified through timestamps, location of storage, geostamping, blockchain hashes; Para. 0052: the information (e.g., machine learning models including trained proxy models, trained actual models, private data distributions, synthetic/proxy data distributions, actual model parameters, proxy model parameters, similarity scores or any other information generated as part of the machine learning process, etc.) can be geostamped (associated with a location or other identifier indicating where the processing occurred), timestamped, or integrated into a blockchain to archive research); implement model construction and dataset score computing (Szeto: Para. 0045: the programmatic model instructions on how to create the desired model are then submitted to each relevant private data server 124, which also has a corresponding modeling engine 126 (i.e., 126A through 126N). Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher; Para. 0079: The similarity between trained proxy model 270 and trained actual model 240 can be measured through various techniques by modeling engine 226 calculating model similarity score 280 as a function of proxy model parameters 275 and actual model parameters 245…. similarity score 280 can be a single value (e.g., a difference in accuracy, sum of squared errors, etc.) that can then be compared to a threshold value); and a ledger maintaining a local model trained based on a local dataset to preserve anonymity of the corresponding medical entity (Szeto: Para. 45: Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher); a memory device for storing program code; and at least one processor device operatively coupled to a memory device (Szeto: Fig. 2: Memory (290), Processor (297); software instructions (293)) and configured to execute program code stored on the memory device to: for each of the local datasets, evaluate the local dataset using each of the local models to obtain one or more features related to a degree of outlierness (Szeto: Para. 0045: Proxy related information that is dissimilar may be flagged for manual review to determine whether the underlying private data distribution set is corrupted, has missing data, or contains a substantial number of outliers; Para. 0125: Reconsider the scenario where a new patient's data enters the system and the modeling engines in the system makes predications regarding the patient's possible treatment outcomes. Further, consider that the patient is predicted to be a non-responder to a specific treatment, possibly based on a specific genomic variant. However, the patient is later found to be a responder. When one or more modeling engines detect a significant difference between a prediction and an actual outcome, the modeling engines can generate a notification for the researcher who owns or manages the trained models. Detection of such an outlier provides several insights. For example, the outlier might indicate a weakness in one or more of the trained models. Additionally, the outlier might be a true outlier that should be studied further to determine what differences (e.g., other genomic differences, etc.) in the outlier relative to the training data set causes the data to be an outlier. Automated outlier detection or discovery provides possible avenues of further research); determine at least one outlier dataset based on the one or more features (Szeto: Para. 0038: a dataset is fed into a machine learning system, and the machine learning system analyses the data based upon clustering of data points. In this type of analysis, the underlying structure or distribution of the data is used to generate a model reflecting the distribution or structure of the data. This type of analysis is frequently used to detect similarities (e.g., are two images the same), identify anomalies/outliers, or to detect patterns in a set of data; Para. 0045: a one-class support vector machine (SVM) could be used to identify outliers that might not be consistent with the core, relevant data); and implement one or more actions based on the determination (Szeto: Para. 0045: private patient data considered to be outliers are disregarded and excluded from the techniques disclosed herein. For example, a one-class support vector machine (SVM) could be used to identify outliers that might not be consistent with the core, relevant data; Para. 0125: the outlier might be a true outlier that should be studied further to determine what differences (e.g., other genomic differences, etc.) in the outlier relative to the training data set causes the data to be an outlier). 
Yet, Szeto does not explicitly teach chaincode configured to communicate with an ordering service of the decentralized private network.
Both the client site 102 and the monitor site 104 are also in communication with the Bitcoin blockchain based distributed ledger 108; Para. 0037: The client site 102 uses the form data 227, the user digital signature 228, and the signed code 230 to generate the original clinical research data record 116 from the user 114 in a secure manner and to form the transaction 120; Para. 0038: The client site 102 also submits the transaction 120 to the Bitcoin blockchain based distributed ledger 108; Para. 0040: The timestamping module 112, as configured according to the signed code 230, includes a recipient address generation module 232 and a transaction formulation module 236; Para. 0043: The recipient address 238 and a sender wallet address 240 associated with the client site 102 are provided to the transaction formation module 236 which processes the two addresses 238, 240 to form the Bitcoin transaction 120. A timestamp for the transaction is also included by the transaction formation module 236; Para. 0044: The transaction 120 is added to the Bitcoin blockchain based distributed ledger 108 according to the well known and established Bitcoin transaction protocol. The transaction formation module 236 periodically queries the Bitcoin network until the transaction is confirmed; Para. 0047: The monitor device 126 also requests the transaction 120 associated with the original clinical research data record 116 from the Bitcoin blockchain based distributed ledger 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Szeto to include chaincode configured to communicate with an ordering service of the decentralized private network as disclosed by Collins. One of ordinary skill in the art would have been motivated to make this modification in order to verify clinical research data as suggested by Collins (Collins: Para. 0002).
Regarding claim 6, 13 and 19, combination of Szeto and Collins teaches the system of claim 1. In addition, Szeto further teaches wherein the at least one processor device is configured to identify the 
Regarding claim 7, 14 and 20, combination of Szeto and Collins teaches the system of claim 1. In addition, Szeto further teaches wherein the decentralized private network includes a blockchain network (Szeto: Para. 0052: the information (e.g., machine learning models including trained proxy models, trained actual models, private data distributions, synthetic/proxy data distributions, actual model parameters, proxy model parameters, similarity scores or any other information generated as part of the machine learning process, etc.) can be geostamped (associated with a location or other identifier indicating where the processing occurred), timestamped, or integrated into a blockchain to archive research….. the blockchain is instantiated as a single stand-alone chain for a single sample and represents the sample's life cycle or audit trail. Additionally, as the system can continuously receive new data in an asynchronous manner, geostamping can help manage inflow of new information). 
Claim 2-4, 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Collins, and further in view of Thomas et al. (US20190272764, hereinafter Thomas).  
Regarding claim 2, 9 and 16, combination of Szeto and Collins teaches the system of claim 1. In addition, Szeto further teaches select a reference model from a model pool based on a target model (Szeto: Para. 0110: a first set of model instructions may indicate that a Gaussian distribution is to be used to build a model. A second set of model instructions may indicate that a Poisson distribution is to be used to build a model. The results can be compared, and the most predictive model (is) selected).
Yet, the combination does no teach perform error simulation and classifier training based on the reference model.
However, in the same field of endeavor, Thomas teaches perform error simulation and classifier training based on the reference model (Thomas: Para. 0007: generating a confusion matrix based on the first set of examination assessments. For example, the confusion matrix may be a table that used to describe the performance of a classification model on a set of data for which the true values are known; Para. 0030: The confusion matrix may be a table that is used to describe the performance of a classification model on a set of test data for which true values are known; Para. 0040: Method 400 may include training a multidimensional scoring model with the training set using a full set of selected features at step 415 in a first training pass. In some examples, method 400 may also include applying a machine learning algorithm, e.g., a logistic regression to a smaller subset of features. Method 400 may also include extracting a confusion matrix at step 420 and determining a learning progression parameter (e.g., a QWK) from the confusion matrix at step 425. The multidimensional scoring model may be trained until the learning progression parameter exceeds a selected threshold (i.e., training continues if the learning progression parameter meets or exceeds the selected threshold) at step 430)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include perform error simulation and classifier training based on the reference model as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to enhance monitoring of learning progression as suggested by Thomas (Thomas: Para. 0005). 
Regarding claim 3 and 10, combination of Szeto and Collins teaches the system of claim 1.
Yet, the combination does no teach wherein the error simulation and modeling service is configured to perform the error simulation and classifier training based on the reference model by: obtaining a reference error matrix based on the reference model; and training a classifier based on the reference error matrix.
However, in the same field of endeavor, Thomas teaches wherein the error simulation and modeling service is configured to perform the error simulation and classifier training based on the  Para. 0007: generating a confusion matrix based on the first set of examination assessments. For example, the confusion matrix may be a table that used to describe the performance of a classification model on a set of data for which the true values are known); and training a classifier based on the reference error matrix (Thomas: Para. 0040: Method 400 may include training a multidimensional scoring model with the training set using a full set of selected features at step 415 in a first training pass. In some examples, method 400 may also include applying a machine learning algorithm, e.g., a logistic regression to a smaller subset of features. Method 400 may also include extracting a confusion matrix at step 420 and determining a learning progression parameter (e.g., a QWK) from the confusion matrix at step 425. The multidimensional scoring model may be trained until the learning progression parameter exceeds a selected threshold (i.e., training continues if the learning progression parameter meets or exceeds the selected threshold) at step 430). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the error simulation and modeling service is configured to perform the error simulation and classifier training based on the reference model by: obtaining a reference error matrix based on the reference model; and training a classifier based on the reference error matrix as disclosed by Thomas. One of ordinary skill in the art would have been motivated to make this modification in order to enhance monitoring of learning progression as suggested by Thomas (Thomas: Para. 0005).
Regarding claim 4, 11 and 17, combination of Szeto and Collins teaches the system of claim 1. In addition, Szeto teaches wherein each of the plurality of sites is configured to train its local model based on the reference model and its local dataset, and submit its local model to its ledger for the evaluation (Szeto: Para. 0045: the new knowledge is transmitted back to the researcher at non-private computing device 130 once transmission criteria have been met. The new knowledge can then be aggregated into a trained global model via global modeling engine 136. Examples of knowledge include (see, e.g., FIG. 2) but are not limited to proxy data 260, trained actual models 240, trained proxy models 270, proxy model parameters; Para. 0052: the information (e.g., machine learning models including trained proxy models, trained actual models, private data distributions, synthetic/proxy data distributions, actual model parameters, proxy model parameters, similarity scores or any other information generated as part of the machine learning process, etc.) can be geostamped (associated with a location or other identifier indicating where the processing occurred), timestamped, or integrated into a blockchain to archive research). 
Claim 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto in view of Collins, and further in view of Hackett (US20170344903). 
Regarding claim 5, 12 and 18, combination of Szeto and Collins teaches the system of claim 1. 
Yet, the combination does no teach wherein the at least one processor device is configured to evaluate the local dataset for all of the local models by calculating an error matrix across the plurality of sites.
However, in the same field of endeavor, Hackett teaches wherein the at least one processor device is configured to evaluate the local dataset for all of the local models by calculating an error matrix across the plurality of sites (Hackett: Para. 0031: the classification error associated with the ensemble 104 may be based at least in part on a class confusion matrix associated with the ensemble 104. For example, in certain example embodiments of the disclosure, one or more class confusion matrix determination modules (which may form part of the ensemble build engine) may be executed to determine a respective class confusion matrix for each ensemble member 106. The class confusion matrix for a particular ensemble member 106 may be calculated by passing each observation in the training dataset to the ensemble member 106, determining the classification predicted by the ensemble member 106, and comparing the predicted classification to the actual classification in the training dataset. Further, the class confusion matrix determination module(s) may be executed to determine an overall class confusion matrix for the ensemble 104. An overall majority or plurality vote of the ensemble 104 (e.g., the classification determined by a majority or plurality of ensemble members 106) may be used to determine the overall class confusion matrix for the ensemble 104. The overall class confusion matrix for the ensemble 104 may then be used to determine the respective weight to be applied to each ensemble member vote as well as the classification error of the ensemble 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the at least one processor device is configured to evaluate the local dataset for all of the local models by calculating an error matrix across the plurality of sites as disclosed by Hackett. One of ordinary skill in the art would have been motivated to make this modification in order to enhance machine learning training for distributed applications as suggested by Hackett (Hackett:  Para. 0005).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gray, US20160232457 teaches some limitations of claim 2 and 3
Chowdhury, US20180237026, confusion matrix across different driver profiles
NPL, Nabiha, training classifier using confusion matrix
NPL, Marom, improving classifier using confusion matrix
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                       /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438